Name: Commission Regulation (EC) No 1011/94 of 29 April 1994 laying down certain additional detailed rules for the application of the Supplementary Trade Mechanism (STM) between Spain and the Community as constituted on 31 December 1985 as regards certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 30 . 4. 94 Official Journal of the European Communities No L 111 /97 COMMISSION REGULATION (EC) No 1011/94 of 29 April 1994 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) between Spain and the Community as constituted on 31 December 1985 as regards certain fruit and vegetables (EEC) No 3210/89 for very short periods, given the sens ­ itivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 38 1 8/92 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons, strawberries, apricots and peaches are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (*), as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM, to fresh fruit and vegetables ; Whereas Commission Regulation (EC) No 681 /94 Q lays down that the periods referred to in Article 2 of Regula ­ tion (EEC) No 3210/89 shall be up to 1 May 1994 for the above products ; whereas in view of last expected exports from Spain to the rest of the Community with the excep ­ tion of Portugal, and of the Community market situation, a period I should be fixed for melons and for artichokes ; Whereas, on the basis of the abovementioned criteria a period I and II should be determined for tomatoes, a period II and III should be determined for strawberries, a period I and II should be determined for apricots and a period I and II should be determined for peaches respec ­ tively until 19 June 1994 ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation Article 1 1 . For melons and artichokes covered by the CN code set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries covered by CN codes 0810 10 90 and CN code 0810 10 10, tomatoes covered by CN code 0702 00 10 , apricots covered by CN code 0809 10 00 and peaches covered by CN code ex 0809 30 00 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 1 . For consignments of the products referred to in Article 1 from Spain to the rest of the Community market, with the exception of Portugal, Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. (') OJ No L 312, 27. 10. 1989, p. 6. I1) OJ No L 387, 31 . 12. 1992, p. 15. 0 OJ No L 86, 31 . 3 . 1989, p. 35. (4) OJ No L 387, 31 . 12. 1992, p. 47. O OJ No L 379, 28. 12. 1989, p. 20. ( «) OJ No L 313, 14. 11 . 1991 , p. 13. O OJ No L 83, 26. 3 . 1994, p. 45. No L 111 /98 Official Journal of the European Communities 30 . 4. 94 During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. Article 3 This Regulation shall enter into force on 2 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission 30. 4. 94 Official Journal of the European Communities No L 111 /99 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 2 May to 19 June 1994 Description of product CN code Period Artichokes 0709 10 00 I Melons 0807 10 90 I Description of product CN code Indicative ceiling(tonnes) Period Tomatoes 070210 10 2.5.- 8.5.1994 : 5 800 II 9.5.- 15.5.1994 : 5 800 II 16.5.- 19.6.1994 :  I Strawberries 0810 10 90 2. 5.  8 . 5 . 1994 : 21 200 II and 9. 5.- 15.5.1994 : 12 700 II 0810 10 10 16. 5. - 22. 5. 1994 : 9 200 II 23. 5. - 19. 6. 1994 :  I Apricots 0809 10 00 2. 5. - 8. 5 . 1994 :  I 30.5.- 5.6.1994 : 5 300 II 6.6.- 12.6.1994 : 5 300 II 13.6.- 19.6.1994 : 5 300 II Peaches (excluding ex 0809 30 00 2. 5.  22. 5 . 1994 :  I nectarines) 23. 5.  29. 5 . 1994 : 11 400 II 30.5.- 5.6.1994 : 10 600 II 6.6.- 12.6.1994 : 9 200 II 13. 6.- 19. 6.1994 : 8 700 II